 Case: 2:19-cv-04170-ALM-CMV Doc #: 5 Filed: 10/01/19 Page: 1 of 5 PAGEID #: 49




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

KIRA GANTZ                      ,

                       Plaintiff,

                                                       Civil Action 2 :19-cv- 04170
       v.                                              Judge Algenon L. Marbley
                                                       Magistrate Judge Chelsey M. Vascura
BOB EVANS RESTAURANTS, LLC                   ,

                       Defendant.


                                      RULE 26(f) REPORT

       Pursuant to Federal Rule of Civil Procedure 26(f), a meeting was held on September 30,
2019 and was attended by:

James J. Hux, counsel for plaintiff(s) Kira Gantz                                               ,


Jocelyn M. Hoffman, counsel for defendant(s) Bob Evans Restaurants, LLC,

Jonathan Ross Vaughn, counsel for defendant(s) Bob Evans Restaurants, LLC,

Counsel represent that, during the meeting, they engaged in a meaningful attempt to meet and
confer on the matters outlined below.

1.     CONSENT TO MAGISTRATE JUDGE

Do the parties consent to Magistrate Judge jurisdiction pursuant to 28 U.S.C. § 636(c)?

      Yes      X     No

2.     INITIAL DISCLOSURES

Have the parties agreed to make initial disclosures?

X     Yes            No      _____The proceeding is exempt under Rule 26(a)(1)(B)

If yes, such initial disclosures shall be made by October 30, 2019.
   Case: 2:19-cv-04170-ALM-CMV Doc #: 5 Filed: 10/01/19 Page: 2 of 5 PAGEID #: 50




 3.       VENUE AND JURISDICTION

 Are there any contested issues related to venue or jurisdiction?

        Yes       X     No

 If yes, describe the issue:


 If yes, the parties agree that any motion related to venue or jurisdiction shall be filed by
              .

 4.       PARTIES AND PLEADINGS

      a. The parties agree that any motion or stipulation to amend the pleadings or to join
         additional parties shall be filed by December 1, 2019          .

      b. If the case is a class action, the parties agree that the motion for class certification shall be
         filed by              .

 5.       MOTIONS

      a. Are there any pending motion(s)?

                Yes       X     No

          If yes, indicate which party filed the motion(s), and identify the motion(s) by name and
          docket number:

      b. Are the parties requesting expedited briefing on the pending motion(s)?

                Yes             No

          If yes, identify the proposed expedited schedule:

          Opposition to be filed by              ; Reply brief to be filed by              .

 6.       ISSUES

 Jointly provide a brief description of case, including causes of action set forth in the complaint,
 and indicate whether there is a jury demand:

  Plaintiff Gantz alleges in her complaint that she was discriminated against by her former
employer and its agents after she gave birth to a child. Gantz alleges the discrimination occurred
by failing to provide her with an area to express breast milk in violation of the FLSA, gender
discrimination/pregnancy discrimination, and retaliating against Gantz after she complained about
discrimination. There are counts of FLSA violation, gender discrimination, and retaliation. Gantz
                                                     2
   Case: 2:19-cv-04170-ALM-CMV Doc #: 5 Filed: 10/01/19 Page: 3 of 5 PAGEID #: 51



has also made a jury demand. Defendant denies all of Plaintiff’s allegations.




                                                 3
 Case: 2:19-cv-04170-ALM-CMV Doc #: 5 Filed: 10/01/19 Page: 4 of 5 PAGEID #: 52




7.       DISCOVERY PROCEDURES

      a. The parties agree that all discovery shall be completed by June 30, 2020 . The parties
         agree
         to schedule their discovery in such a way as to require all responses to discovery to be
         served prior to the cut-off date, and to file any motions relating to discovery within the
         discovery period unless it is impossible or impractical to do so. If the parties are unable to
         reach an agreement on any matter related to discovery, they are directed to arrange a
         conference with the Court. To initiate a telephone conference, counsel are directed to join
         together on one line and then call the Magistrate Judge’s chambers or provide the Court with
         a call -in number.
      b. Do the parties anticipate the production of ESI?         Yes      X   No

         If yes, describe the protocol for such production:



      c. Do the parties intend to seek a protective order or clawback agreement? No

         If yes, such order or agreement shall be produced to the Court by                 .

8.       DISPOSITIVE MOTIONS

      a. Any dispositive motions shall be filed by July 30, 2020.

      b. Are the parties requesting expedited briefing on dispositive motions?

                Yes      X     No

         If yes, identify the proposed expedited schedule:

         Opposition to be filed by              ; Reply brief to be filed by           .

9.       EXPERT TESTIMONY

      a. Primary expert reports must be produced by May 1, 2020.

      b. Rebuttal expert reports must be produced by June 1, 2020.

10.      SETTLEMENT

Plaintiff(s) will a make a settlement demand by October 2, 2019. Defendant will respond by
 October 16, 2019. The parties agree to make a good faith effort to settle this case. The parties
understand that this case will be referred to an attorney mediator, or to the Magistrate Judge, for
a settlement conference. The Court refers cases to settlement throughout the year. The parties
request the following month and year:
                                  _____July___________ 20_20__

                                                   4
  Case: 2:19-cv-04170-ALM-CMV Doc #: 5 Filed: 10/01/19 Page: 5 of 5 PAGEID #: 53



 In order for the conference to be meaningful, the parties agree to complete all discovery that may
 affect their ability to evaluate this case prior to the settlement conference. The parties understand
 that they will be expected to comply fully with the settlement conference orders which require,
 inter alia, that settlement demands and offers be exchanged prior to the conference and that
 principals of the parties attend the conference.

 11.     RULE 16 PRETRIAL CONFERENCE

 Do the parties request a scheduling conference?

       Yes, the parties would like a conference with the Court prior to it issuing a scheduling
 order. The parties request that the conference take place               in chambers         by
 telephone.


  X No, a conference is not necessary; the Court may issue a scheduling order after
 considering this Report.

 12.     OTHER MATTERS

 Indicate any other matters for the Court’s consideration:

None at this time.

 Signatures:

 Attorney for Plaintiff(s):                             Attorney for Defendant(s):

s// James J. Hux                                          s// Jonathan Ross Vaughn
 Counsel for                                            Counsel for Bob Evans
 Kira Gantz                                             Bar #
 Bar #                                                 0022897
 0092992


                                                         s//Jocelyn M. Hoffman
 Counsel for                                            Counsel for Bob Evans
 Bar #                                                  Bar #
                                                       0092365




 Counsel for                                            Counsel for
 Bar #                                                  Bar #


 Date:

                                                   5
